IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 286 WAL 2019
                                   :
              Respondent           :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
CLAYTON MICHAEL SUDDUTH            :
          v.                       :
                                   :
                                   :
RAHEEM MUHAMMAD, ESQUIRE, ET. AL., :
                                   :
              Petitioner           :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.